Citation Nr: 1308266	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-24 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for arthroplasty of the left fifth toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to December 1990.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing before the undersigned in April 2012.  A transcript of the proceeding is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently diagnosed with left fifth hammertoe deformity, status post arthroplasty and hemiphalangectomy.  She contends that the wearing of ill-fitting boots in service and the athlete's foot she contracted in service caused her current left fifth toe disability.  A September 2010 VA treatment note contains language supporting the Veteran's contention, as a similar problem with the right fifth toe has already been service connected.  (The RO appears to have denied the left toe claim as the service records make no mention of that particular toe.)  However, there was no indication in the 2010 treatment note that any consideration was given to the impact of the 20 years since service on the Veteran's condition.  She should be examined to address the etiology of the left fifth toe disability.

In addition, the Veteran testified that she was treated at the Ft. Bliss Army Hospital after separation from service from 1990 to for the condition at issue, since her husband at the time was a serviceman stationed at that base.  She also testified that she has been treated for a left fifth toe condition at the Dorn and Sumter VA medical facilities since 1995 to the present.  However, the record does not contain any treatment records from Ft. Bliss, and the record only contains VA treatment records from 2003 to 2010.  An attempt should be made to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, contact the repository of the Ft. Bliss Army Hospital records to obtain copies of any treatment records of the Veteran at that facility during the period from 1990 to 1995 when she was classified as a dependent spouse.  (The name of her sponsor/husband at that time is set out at pages 10 and 11 of the April 2012 hearing transcript.)  All efforts to locate these records should be documented.  If the records are not found, a formal finding of unavailability must be issued and the Veteran should be notified.

2.  Relevant VA treatment records dating from 1995 to 2003 from the Dorn and Sumter VA medical facilities should be obtained.  If there are no relevant records pertaining to the Veteran's left fifth toe disability, the claims file should be annotated to reflect that and the Veteran notified.  

3.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA examination to determine the nature and likely etiology of her left fifth toe disability.  The claims folder must be provided to and reviewed by the examiner.  The examiner should diagnose all current left fifth toe disabilities, and offer an opinion as to whether it at least as likely as not that the diagnosed left fifth toe disability is related to or had its onset in service, to include the Veteran's wearing military footwear and an in-service skin condition of the left fifth toe. 

A complete rationale with reference to supporting documents should be provided for the opinion expressed.  

4.  Then readjudicate the claim.  If the claim continues to be denied, send the Veteran and her representative a supplemental statement of the case and give them time to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

